DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitations “(C) a zipper profile…comprising (a) a first closure element…and (b) a second closure element…the first closure element being configured to interlock with the second closure element to form a seal for the opening of the bag; (D) a first isolation section disposed on the first sidewall in one of…(ii) an area below the zipper profile…(E) a second isolation section disposed on the second side wall in one of… (ii) an area below the zipper profile…(F) a slider…including at least a first opening member that is disposed between the first isolation section and the second isolation section…(G) at least one detent positioned within an area of the first isolation section…such that the first opening member of the slider is capable of engaging with 
However, it is not clear how the first opening member is capable of engaging with the indentation of the at least one detent to provide a leak-proof end seal if the first and second isolation sections, and thus the indentation of the at least one detent, are disposed in the area below the zipper profile. 
For the purpose of examination, the claims will be considered to include more than one zipper profile. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiter (US 2003/0077009 A1) in view of Porchia et al. (US 5,950,285 A, hereinafter Porchia).
Regarding claim 1, Schreiter teaches a storage bag comprising: 
(A) a first sidewall (31); 
(B) a second sidewall (33) connected to the first sidewall so as to form an interior of the bag with an opening to the interior; 

(D) a first isolation section disposed on the first sidewall in one of (i) an area above the zipper profile and (ii) an area below the zipper profile, the first isolation section having a material thickness;
(E) a second isolation section disposed on the second sidewall in one of (i) an area above the zipper profile and (ii) an area below the zipper profile, the second isolation section having a material thickness;
(F) a slider (11) positioned in a straddling relation with the zipper profile, the slider including at least a first opening member (13/14/15) that is disposed between the first isolation section and the second isolation section, wherein the slider is configured to slide along the zipper profile (i) to occlude the first and second closure elements of the zipper profile when the slider is slid in a first direction and (ii) to de-occlude the first and second closure elements of the first profile when the slider is slid in a second direction; and

Schreiter fails to teach the at least one detent comprising an indentation having a material thickness that is less than the material thickness of the first isolation section. Porchia teaches an analogous storage bag comprising a first sidewall, a second sidewall, a zipper profile including closure elements, a first isolation section disposed on the first sidewall, a second isolation section disposed on the second sidewall, a slider including an opening member (23) disposed between the first isolation section and the second isolation section, and at least one detent (40/40A) positioned within an area of the first isolation section such that the opening member of the slider is capable of engaging with the at least one detent to provide a leak-proof end seal. Porchia further teaches that detents configured to engage with an opening member of a slider in order to provide a leak-proof end seal are known in the prior art to comprise an indentation having a material thickness that is less than the material thickness of the first isolation section and also teaches that indentations are preferable to holes which increase the risk of leakage (column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4). Regarding the material thickness of the indentation, Porchia discloses that the indentation is formed by forcing the slider into the softened end stop. Thus, the disclosure suggests that the material in the isolation section is essentially stretched and molded around the opening member in order to form the indentation which further suggests that the formed indentation has a material thickness that is less that the material thickness of the remainder of the isolation section.
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to replace the at least one detent of Schreiter with at least one detent comprising an indentation having a material thickness that is less than the material thickness of the first isolation section, as taught by Porchia, in order to eliminate the formation of holes around the zipper profile and thus, minimize the risk of leakage while also maintaining the leak-proof end seal. 
Regarding claim 2, Schreiter as modified by Porchia teaches the bag of claim 1 above, wherein the indentation of the at least one detent comprises one of (1) a convex surface on the side of the first sidewall facing the interior of the bag and a concave surface on the side of the first sidewall on the outside of the bag, and (ii) a concave surface on the side of the first sidewall facing the interior of the bag and a convex surface on the side of the first sidewall on the outside of the bag (Porchia: Fig. 4).
Regarding claim 3, Schreiter as modified by Porchia teaches the bag of claim 1 above, wherein (a) the first isolation section extends a first distance in the one of (i) the area above the zipper profile and (ii) the area below the zipper profile, and (b) the area of the first isolation section in which the at least one detent is positioned extends a third distance that is greater than the first distance (Porchia: column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4). Replacing the at least one detent of Schreiter with at least one detent comprising an indentation, as taught by Porchia, results in the first isolation section having an altered surface path length in the area having the indentation which is greater that the surface path length of the first isolation section absent the indentation. 
Regarding claim 4, Schreiter as modified by Porchia teaches the bag of claim 1 above, wherein the at least one detent is positioned at an end of the first isolation section (Schreiter: FIG. 5, 9).
Regarding claim 6, Schreiter as modified by Porchia teaches the bag of claim 1 above, wherein the bag further comprises: (H) at least one detent (18) positioned within an area of the second isolation section, the at least one detent being disposed opposite to the at least one detent of the first isolation section (Schreiter: FIG. 5A, 6), but fails to teach the at least one detent of the second isolation section comprising an indentation that has a material thickness that is less than the material thickness of the second isolation section. 
Porchia teaches an analogous storage bag comprising a first sidewall, a second sidewall, a zipper profile including closure elements, a first isolation section disposed on the first sidewall, a second isolation section disposed on the second sidewall, a slider including an opening member (23) disposed between the first isolation section and the second isolation section, and at least one detent (40/40A) positioned within an area of each of the first isolation section and the second isolation section such that the opening member of the slider is capable of engaging with the at least one detent of the first and second isolation sections to provide a leak-proof end seal. Porchia further teaches that detents configured to engage with an opening member of a slider in order to provide a leak-proof end seal are known in the prior art to comprise an indentation having a material thickness that is less than the material thickness of the first isolation section and also teaches that indentations are preferable to holes which increase the risk of leakage (column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4). 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to additionally replace the at least one detent of the second isolation section of Schreiter with at least one detent comprising an indentation having a material thickness that is less than the material thickness of the first isolation section, as taught by Porchia, in order to eliminate the formation of holes around the zipper profile and thus, minimize the risk of leakage while also maintaining the leak-proof end seal. 
Regarding claim 7, Schreiter as modified by Porchia teaches the bag of claim 6 above, wherein (a) the first isolation section extends a first distance in the one of (i) the area above the zipper profile and (ii) the area below the zipper profile, (b) the second isolation section extends a second distance in the one of (i) the area above the zipper profile and (ii) the area below the zipper profile, and (c) the area of at least one of the first isolation section and the second isolation section in which the respective at least one detent is positioned extends a third distance that is greater than at least one of the first distance and the second distance (Porchia: column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4). Replacing the detents of Schreiter with detents comprising an indentation, as taught by Porchia, results in each of the first isolation 
Regarding claim 8, Schreiter as modified by Porchia teaches the bag of claim 6 above, wherein the at least one detent of the first isolation section is disposed on an interior surface of the first sidewall in the area of the first isolation section that is above the zipper profile, and the at least one detent of the second isolation section is disposed on an interior surface of the second sidewall in the area of the second isolation section that is above the zipper profile (Schreiter: FIG. 5a, 6).
Regarding claim 9, Schreiter as modified by Porchia teaches the bag of claim 6 above, wherein the at least one detent of the first isolation section is disposed on an interior surface of the first sidewall in the area of the first isolation section that is below the zipper profile, and the at least one detent of the second isolation section is disposed on an interior surface of the second sidewall in the area of the second isolation section that is below the zipper profile (Schreiter: FIG. 5a, 6).
Regarding claim 10, Schreiter as modified by Porchia teaches the bag of claim 6 above, wherein the indentation of the at least one detent of the second isolation section is disposed directly opposite to the indentation of the at least one detent of the first isolation section (Schreiter: FIG. 5a, 6 and Porchia: Fig. 4). 
Regarding claim 11, Schreiter as modified by Porchia teaches the bag of claim 6 above, wherein, when the first opening member of the slider engages with the indentation of the at least one detent of the first isolation section, the first opening member of the slider is positioned within the indentation of the at least one detent of the 
Regarding claim 13, Schreiter teaches a storage bag comprising: 
(A) a first sidewall (31); 
(B) a second sidewall (33) connected to the first sidewall so as to form an interior of the bag with an opening to the interior; 
(C) a zipper profile positioned adjacent to the opening of the bag, the zipper profile comprising (a) a first closure element (36/38) attached to the first sidewall and (a) a second closure element (46/48) attached to the second sidewall and extending substantially parallel to the first closure element, the first closure element and the second closure element both extending along the length of the zipper profile between a first side of the zipper profile and a second side of the zipper profile, and the first closure element being configured to interlock with the second closure element to form a seal for the opening of the bag;
(D) a first isolation section disposed on the first sidewall in one of (i) an area above the zipper profile and (ii) an area below the zipper profile, the first isolation section extending a first distance along the first sidewall in the one of (i) the area above the zipper profile and (ii) the area below the zipper profile;
(E) a second isolation section disposed on the second sidewall in one of (i) an area above the zipper profile and (ii) an area below the zipper profile, the second isolation section extending a second distance along the first sidewall in the one of (i) the area above the zipper profile and (ii) the area below the zipper profile;

(G) at least one detent (18) positioned within an area of the first isolation section such that the first opening member of the slider is capable of engaging with the at least one detent to provide a leak-proof end seal (paragraphs 27-34 and FIG. 1-6).
Schreiter fails to teach the at least one detent comprising an indentation positioned within an area of the first isolation section, the indentation of the at least one detent extending a third distance along the first sidewall in the area of the first isolation section that is greater than the first distance that the first isolation section extends along the first sidewall. Porchia teaches an analogous storage bag comprising a first sidewall, a second sidewall, a zipper profile including closure elements, a first isolation section disposed on the first sidewall, a second isolation section disposed on the second sidewall, a slider including an opening member (23) disposed between the first isolation section and the second isolation section, and at least one detent (40/40A) positioned within an area of the first isolation section such that the opening member of the slider is capable of engaging with the at least one detent to provide a leak-proof end seal. Porchia further teaches that detents configured to engage with an opening member of a slider in order to provide a leak-proof end seal are known in the prior art to comprise an 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to replace the at least one detent of Schreiter with at least one detent comprising an indentation that extends a third distance along the first sidewall in the area of the first isolation section that is greater than the first distance that the first isolation section extends along the first sidewall, as taught by Porchia, in order to eliminate the formation of holes around the zipper profile and thus, minimize the risk of leakage while also maintaining the leak-proof end seal.
Regarding claim 14, Schreiter as modified by Porchia teaches the bag of claim 13 above, wherein the indentation of the at least one detent comprises one of (1) a convex surface on the side of the first sidewall facing the interior of the bag and a concave surface on the side of the first sidewall on the outside of the bag, and (ii) a concave surface on the side of the first sidewall facing the interior of the bag and a convex surface on the side of the first sidewall on the outside of the bag (Porchia: Fig. 4).
Regarding claim 15, Schreiter as modified by Porchia teaches the bag of claim 13 above, wherein the first isolation section has a material thickness and the at least one detent has a material thickness that is less than the material thickness of the first isolation section (column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4). 
Regarding claim 16, Schreiter as modified by Porchia teaches the bag of claim 13 above, wherein the at least one detent is positioned at an end of the first isolation section (Schreiter: FIG. 5, 9).
Regarding claim 18, Schreiter as modified by Porchia teaches the bag of claim 13 above, wherein the bag further comprises: (H) at least one detent positioned within an area of the second isolation section and opposite to the at least one detent of the first isolation section (Schreiter: FIG. 5a, 6) but fails to teach the at least one detent of the second isolation section including an indentation that extends a fourth distance along the second sidewall in the area of the second isolation section that is greater than the second distance that the second isolation section extends along the second sidewall. 
Porchia teaches an analogous storage bag comprising a first sidewall, a second sidewall, a zipper profile including closure elements, a first isolation section disposed on the first sidewall, a second isolation section disposed on the second sidewall, a slider including an opening member (23) disposed between the first isolation section and the second isolation section, at least one detent (40/40A) comprising an indentation positioned within an area of the first isolation section such that the opening member of 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to replace the at least one detent of the second isolation section of Schreiter with at least one detent comprising an indentation that extends a fourth distance along the second sidewall in the area of the second isolation section that is greater than the second distance that the second isolation section extends along the second sidewall, as taught by Porchia, in order to further eliminate the formation of holes around the zipper profile and thus, minimize the risk of leakage while also maintaining the leak-proof end seal.
Regarding claim 19, Schreiter as modified by Porchia teaches the bag of claim 18 above, wherein the first isolation section has a material thickness, the second isolation section has a material thickness, and each of the at least one detent of the first isolation section and the at least one detent of the second isolation section has a material thickness that is less than the material thickness of at least one of the first isolation section and the second isolation section (Porchia: column 1 lines 45-63, column 5 line 60-column 6 line 24 and Fig. 1-4).
Regarding the material thickness of the indentation, Porchia discloses that the indentation is formed by forcing the slider into the softened end stop. Thus, the disclosure suggests that the material in the isolation section is essentially stretched and molded around the opening member in order to form the indentation which further suggests that the formed indentation has a material thickness that is less that the material thickness of the remainder of the isolation section.
Regarding claim 20, Schreiter as modified by Porchia teaches the bag of claim 18 above, wherein the at least one detent of the first isolation section is disposed on an interior surface of the first sidewall in the area of the first isolation section that is above the zipper profile, and the at least one detent of the second isolation section is disposed on an interior surface of the second sidewall in the area of the second isolation section that is above the zipper profile (Schreiter: FIG. 5a, 6).
Regarding claim 21, Schreiter as modified by Porchia teaches the bag of claim 18 above, wherein the at least one detent of the first isolation section is disposed on an interior surface of the first sidewall in the area of the first isolation section that is below the zipper profile, and the at least one detent of the second isolation section is disposed on an interior surface of the second sidewall in the area of the second isolation section that is below the zipper profile (Schreiter: FIG. 5a, 6).
Regarding claim 22, Schreiter as modified by Porchia teaches the bag of claim 18 above, wherein the indentation of the at least one detent of the second isolation section is disposed directly opposite to the indentation of the at least one detent of the first isolation section (Schreiter: FIG. 5a, 6 and Porchia: Fig. 4). 
Regarding claim 23, Schreiter as modified by Porchia teaches the bag of claim 18 above, wherein, when the first opening member of the slider engages with the indentation of the at least one detent of the first isolation section, the first opening member of the slider is positioned within the indentation of the at least one detent of the first isolation section and the indentation of the at least one detent of the second isolation section (Porchia: Fig. 4).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiter in view of Porchia, as applied to claims 4 and 16 above, and further in view of Herrington et al. (US 5,020,194 A, hereinafter Herrington).
Regarding claims 5 and 17, Schreiter as modified by Porchia teaches the bag of claims 4 and 16 above, but fails to teach the at least one detent extending to the end of the first isolation section. Herrington teaches an analogous storage bag comprising a first sidewall, a second sidewall connected to the first sidewall so as to form an interior of the bag with an opening to the interior, a first isolation section, a second isolation section, a zipper profile having closure elements, a slider having an opening member, and at least one detent (15a/16a) positioned at one end of the first sidewall, above the zipper profile closure elements and in the first isolation section. Herrington further teaches that it is known in the prior art to configure the at least one detent such that the at least one detent extends to the end of the first isolation section in order to render the slider opening member ineffective in opening the zipper profile closure elements at a closed end of the zipper profile (column 3 line 54-column 5 line 18 and FIG. 1, 7).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiter by .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,878,828. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same detent slider bag. 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of U.S. Patent No. 10,994,896. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same detent slider bag.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-28 of U.S. Patent No. 10,676,243. Although the claims at they are directed toward the same detent slider bag.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-23 of U.S. Patent No. 10,293,985. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same detent slider bag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Withers (US 2005/0220372 A1), Kasai (US 7,165,292 B2), Savicki et al. (US 6,568,046 B1), Morgan (US 5,442,837 A) and Dobreski et al. (US 5,924,173 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINA K ATTEL/           Examiner, Art Unit 3734                           

/JES F PASCUA/           Primary Examiner, Art Unit 3734